Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Fig. 10B, reference characters “s91” and “z9” are not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a viewpoint” and “the viewpoint” are the same as “at least one viewpoint”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (US 6607490 B2, published August 19, 2003), hereinafter referred to as Ogasawara.
Regarding claim 1, Ogasawara teaches an ultrasonic imaging apparatus (Fig. 1, ultrasonic diagnostic apparatus) comprising: 
a display (Fig. 1, display portion 21); and 
a controller (Fig. 1, control circuit (CPU) 20) configured to: 
derive a difference between ultrasonic image signals including contrast agent signals obtained in a frame before and after at least one viewpoint (see col. 3, lines 42-45 – “…transmitting for a plurality of number of times ultrasonic waves having an intensity capable of destructing a contrast agent to one scanning plane of an object to which the contrast agent has been injected…”; Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals, with the viewpoint being the complete destruction of the contrast agent and leaving only the tissue signal, to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. the frame with only tissue signals.); AND 
form an image of an object based on the difference between the ultrasonic image signals over time corresponding to the frame before and after at least one viewpoint AND output the image of the object to the display (Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals, with the viewpoint being the complete destruction of the contrast agent and leaving only the tissue signal, to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. the frame with only tissue signals. THEN, the difference frames, which contain only contrast signals, are summed up to produce the area in the image contrasted by the contrast medium; see col. 8, lines 7-11 – “…add each of contrast agent information extracted by subtracting the image information which hardly 
Furthermore, regarding claims 5 and 16, Ogasawara further teaches wherein the controller is configured to derive the image of the object by accumulating the difference between the ultrasonic image signals (Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. the frame with only tissue signals. THEN, the difference frames, which contain only contrast signals, are summed up to produce and display the area in the image contrasted by the contrast medium; see col. 8, lines 7-11 – “…add each of contrast agent information extracted by subtracting the image information which hardly includes the contrast agent information from each image including the contrast agent information.”).
Furthermore, regarding claims 6 and 17, Ogasawara further teaches wherein the controller is configured to output the difference between the accumulated ultrasonic image signals to the display (Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. the frame with only tissue signals. THEN, the difference frames, which contain only contrast signals, are summed up to produce and display the area in the image contrasted by the contrast medium; see col. 8, lines 7-11 – “…add each of contrast agent information extracted by subtracting the image information which hardly includes the contrast agent information from each image including the contrast agent information.”).
Furthermore, regarding claims 8 and 19, Ogasawara further teaches wherein the controller is configured to form the image of the object based on an absolute value of the difference between the 
Regarding claim 12, Ogasawara teaches a method of controlling an ultrasonic imaging apparatus (Fig. 1, ultrasonic diagnostic apparatus) comprising: 
deriving, by a controller, a difference between ultrasonic image signals including contrast agent signals obtained in a frame before and after at least one viewpoint (Fig. 1, control circuit (CPU) 20; see col. 3, lines 42-45 – “…transmitting for a plurality of number of times ultrasonic waves having an intensity capable of destructing a contrast agent to one scanning plane of an object to which the contrast agent has been injected…”; Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals, with the viewpoint being the complete destruction of the contrast agent and leaving only the tissue signal, to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. the frame with only tissue signals.); 
forming, by the controller, an image of an object based on the difference between the ultrasonic image signals over time corresponding to the frame before and after at least one viewpoint; AND outputting, by the controller, the image of the object to the display (Fig. 1, display portion 21; Fig. 2B, “Subtraction processing” S3, “Addition processing” S2, then “Image display/TIC generation” S4; Fig. 4, subtracting a frame with contrast and tissue signals from the frame with only tissue signals to produce a frame with little to no tissue signals and only contrast signals, done with sequentially captured frames with contrast and tissue signals vs. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Poland (US 6080107 A, published June 27, 2000), hereinafter referred to as Poland.

Ogasawara does not explicitly teach wherein the at least one viewpoint comprises a viewpoint at which a contrast agent is injected into the object.
Whereas, Poland, in the same field of endeavor, teaches wherein the at least one viewpoint comprises a viewpoint at which a contrast agent is injected into the object (Fig. 4A-4D, a viewpoint between the frames of Fig. 4A and 4B at which before and after the contrast agent is introduced; Fig. 5A-5C, with the difference between the frames of Fig. 4A and 4B producing the frame Fig. 5A). 
Furthermore, regarding claim 10, Poland further teaches wherein the controller is configured to derive volume information of at least a portion of the object based on the difference between the ultrasonic image signals, and to output the volume information to the display (see col. 10, lines 35-43 – “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues...”).
Furthermore, regarding claim 11, Poland further teaches wherein the controller is configured to calculate a volume expansion rate of the object based on the difference between the ultrasonic image signals (see col. 10, lines 35-43 – “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus, as disclosed in Ogasawara, by having the viewpoint at which the contrast agent is injected into the object, AND by calculating and displaying volumetric information based on the difference images, as disclosed in Poland. One of ordinary . 

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Poland, as disclosed in claim 2 above, and in further view of Simpson et al. (US 20030229285 A1, published December 11, 2003), hereinafter referred to as Simpson.
Regarding claims 3 and 14, Ogasawara in view of Poland teaches all of elements as disclosed in claims 2 and 13 above, respectively. 
Ogasawara in view of Poland does not explicitly teach wherein the controller is configured to form a noise removing filter based on the difference between the ultrasonic image signals corresponding to the viewpoint at which the contrast agent is injected into the object.
Whereas, Simpson, in the same endeavor, teaches wherein the controller is configured to form a noise removing filter based on the difference between the ultrasonic image signals corresponding to the viewpoint at which the contrast agent is injected into the object (see pg. 2, col. 2, para. 0019 – “The five microbubbles are depicted because they appeared in different locations in consecutive frames, causing frame-to-frame subtraction (temporal high pass filtering) to produce finite display signals from the moving microbubbles.”). 
Furthermore, regarding claims 4 and 15, Simpson further teaches wherein the controller is configured to derive position information of a difference signal of the ultrasonic image signal corresponding to the viewpoint at which the contrast agent is injected into the object (Fig. 4A-4F; see pg. 2, col. 2, para. 0020 – “It is possible that the track of six successive microbubble positions, as seen at 72 and 74 in FIG. 4F could be caused by six adjacent vessels which are orthogonal to the image plane…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus, as disclosed in Ogasawara in . 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Kanayama (US 20150250446 A1, published September 10, 2015), hereinafter referred to as Kanayama.
Regarding claims 7 and 18, Ogasawara teaches all of the elements as disclosed in claims 1 and 12 above, respectively.
Ogasawara does not explicitly teach wherein the controller is configured to assign an identification element to each of the differences between the ultrasonic image signals.
Whereas, Kanayama, in the same field of endeavor, teaches wherein the controller is configured to assign an identification element to each of the differences between the ultrasonic image signals (see pg. 12, col. 2, para. 0181 – “…it is possible to add a tag to selected image data to identify it against other image data…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus, as disclosed in Ogasawara, by including to the system tagging the selected image data, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order to easily allow browsing of the image data afterward, as taught in Kanayama (see pg. 12, col. 2, para. 0181). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Yoshiara et al. (US 8460192 B2, published June 11, 2013), hereinafter referred to as Yoshiara.
Regarding claims 9 and 20, Ogasawara teaches all of the elements as disclosed in claims 1 and 12 above, respectively.
Ogasawara does not explicitly teaches wherein the controller is configured to form the image of the object by ignoring a signal less than a predetermined magnitude among the differences between the ultrasonic image signals.
Whereas, Yoshiara, in the same field of endeavor, teaches wherein the controller is configured to form the image of the object by ignoring a signal less than a predetermined magnitude among the differences between the ultrasonic image signals (Fig. 1 and 4A; see col. 15, lines 19-23, 26-31 – “…the ROI setting part 40E determines that the ultrasound contrast agent has flowed into a region corresponding to the pixels with the signal intensity reaching the threshold, and detects the pixels at which the signal intensity reaches the threshold…the ROI setting part 40E gradually moves the region of interest on the difference image 720 and specifies, on the difference image 720, a position where the proportion of pixels with the signal intensity reaching the threshold in the region of interest reaches a predetermined position of all of the pixels in the region of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus, as disclosed in Ogasawara, by including the system forming the difference image by ignoring pixels whose signal intensity does not reach the threshold, as disclosed in Yoshiara. One of ordinary skill in the art would have been motivated to make this modification in order to set the region of interest in the organ to more easily visually and quantitatively grasp clinically necessary diagnosis information, as taught in Yoshiara (see col. 10, lines 51-58).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al. (US 20150257739 A1, published September 17, 2015) discloses an ultrasonic diagnostic apparatus that displays a contrast-enhanced image as Doppler volume data on the monitor.
Kang et al. (US 20170128050 A1, published May 11, 2017) discloses an ultrasound imaging apparatus that displays the difference image of a tissue image before and after the contrast medium is injected into the object, and the brightness of the difference image may be adjusted based on a threshold value. 
Shmatukha et al. (US 20130079626 A1, published March 28, 2013) discloses a system that calculating the difference image of a tissue image before and after injecting the contrast agent, then segmentation of the difference images by thresholds are identified on histograms to separate abnormal tissue from healthy tissue. 
Takagi (US 9795363 B2, published October 24, 2017) discloses an ultrasound diagnostic apparatus using a band pass filter to generate a fundamental image that includes the contrast agent, and correcting the misalignment that occurs among contrast-enhanced images. 
Yoshikawa (US 9131923 B2, published September 15, 2015) discloses an ultrasonic diagnostic device that displays an inflow time map representing relative differences in blood flow dynamics. 
Abe et al. (US 5456255 A, published October 10, 1995)
Gong et al. (US 20210085293 A1, published March 25, 2021 with a priority date of July 26, 2017) discloses an ultrasound system that implements multi-pulses in each of the two or more different transmission events for contrast-enhanced ultrasound imaging. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793